Citation Nr: 0610933	
Decision Date: 04/17/06    Archive Date: 04/26/06	

DOCKET NO.  03-25 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly pension by reason of being 
in need of aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
VARO in Milwaukee, Wisconsin, that denied entitlement to the 
benefits sought.  The case was remanded by the Board in 
August 2004 primarily for procedural purposes.  The case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims, and has fulfilled its duty to assist 
him in developing such evidence.

2.  The record contains no credible supporting evidence of an 
inservice stressor.

3.  The veteran does not have PTSD attributable to 
experiences during active service.  

4.  The evidence does not show that the veteran is blind or 
so nearly blind as to have visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual fields to 
5 degrees or less, is a patient in a nursing home, is 
bedridden, or is unable to care for his daily personal needs 
without assistance from others, or is unable to protect 
himself from the hazards and dangers of daily living.

5.  The veteran does not have a single disability ratable at 
100 percent. 

6.  The evidence does not show that the veteran is 
substantially confined to his dwelling and his immediate 
premises.  




CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

2.  The criteria for entitlement to special monthly pension 
by reason of being in need of aid and attendance or on 
account of being housebound are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  
A VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
in the claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartmann v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  The Court in Dingess 
holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the Court, those five elements include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. 

With regard to the case at hand, it was specifically remanded 
by the Board in August 2004 in order to ensure compliance 
with the VCAA.  This was accomplished by a letter dated in 
August 2004 informing the veteran of the VCAA.  He was told 
the status of his claim, and he was informed how he could 
help VA.  He was told that it was his responsibility to make 
sure that VA received all requested records not in the 
possession of a Federal department or agency.  He was also 
informed what the evidence had to show to support his appeal 
and how VA would help him obtain evidence for the appeal.  VA 
outpatient records dating to July 2005 have been obtained and 
associated with the claims folder.  

In the present case, the unfavorable AOJ decision that is the 
basis of the appeal was decided prior to the effective date 
of the VCAA in November 2000.  However, the Board does not 
believe the veteran has been prejudiced adversely.  The 
content of the notice provided to him by the August 2004 
letter from VA fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially taken care of any concerns about 
compliance with the VCAA.  Further, the Board notes that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the appeal 
at this time.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F. 3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not specifically 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for PTSD 

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
an inservice stressor.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

Where the determinative issue involved medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The medical evidence of record includes a July 1999 statement 
from the Chief of Psychiatry at the Fox Valley VA Satellite 
Outpatient Clinic in Appleton, Wisconsin.  He stated the 
veteran had been treated at that facility since July 1996.  
Diagnoses were neurotic depression and prolonged post-
traumatic stress disorder.  It was noted the veteran was 
continuing to be seen on a monthly basis.  

A VA mental disorder examination was accorded the veteran in 
August 2000.  The claims folder was reviewed by the examiner.  
Specific reference was made to many documents, including the 
reports of treatment from the VA psychiatrist whose statement 
is referred to above.  Reference was made to the service 
records reflecting that the veteran was seen for what was 
determined to be a personality disorder.  It was noted that 
the veteran complained of nightmares ever since reported 
retirement from the service in the mid 1950's.  The 
nightmares reportedly revolved around two traumatic events 
that the veteran claimed to have experienced while he was in 
the Air Force and reportedly detached to the Navy.  He stated 
that it happened around 1952.  He was not able to provide 
many of the specifics associated with the events.  The 
examiner indicated that the military records indicated a 
discrepancy and that they appeared to indicate that the 
veteran was in service from April 1953 to February 1958.  
Initially, the veteran was not able to provide a specific 
date for the incidents, but stated it was "warm out" and that 
he was at an air force base in Puerto Rico at the time.  

The veteran referred to one incident as involving a friend 
who died in a plane accident that the veteran witnessed.  The 
veteran stated that for three days after the crash, he did 
nothing but cry.  He claimed that what was most difficult for 
him to cope with was that he saw the explosion and they could 
not find any remains of his friend.  The veteran was not able 
to state the type of plane, but indicated it was a "box-type" 
plane with double engines.

Also, the veteran complained that while he was in the Navy he 
was kicked on the right side of his head by a horse.  He 
claimed that he lost consciousness and sustained severe 
damage to the side of his face, and this required surgical 
repair and reconstruction.

The veteran also complained of general anxiety, feelings of 
tension, and periods of anger.  He also described experiences 
that were relatively consistent with mild panic attacks.  He 
denied any recent treatment for mental or psychiatric 
problems outside of the care he was receiving from the chief 
of staff at the VA Clinic in Appleton, Wisconsin.  He denied 
any combat experiences, but stated that during the Korean 
Conflict, he flew on planes that helped refuel jet fighters.

The examiner stated that data collected from behavioral 
observations, reports and charts, indicated that the veteran 
had a depressive disorder and an anxiety disorder.  His 
symptoms of anxiety included general states of tension, 
arousal, worry, difficulty sleeping, periods of anger and 
agitation, and periods with panic attacks.  His symptoms of 
depression included depressed mood, crying spells, disrupted 
appetite, and disruptive sleep.  It was noted that the 
reports of traumatic incidents met the criteria for a 
traumatic stressor, although his descriptions of the 
incidents were vague and "likely need to be substantiated."  
The examiner stated that with regard to a diagnosis, the 
symptoms best met the criteria for a diagnosis of anxiety 
disorder, not otherwise specified, and a depressive disorder, 
not otherwise specified.  A panic disorder without 
agoraphobia would be diagnosed on the rule-out basis.  Also, 
features of PTSD were noted.

Subsequent medical evidence includes a report of a VA 
outpatient visit in March 2003.  The veteran stated that he 
had PTSD, although the examiner indicated that the records 
"state the opposite."  He referred to "things that happened 
in the service."  He referred to the incident when his face 
was "torn apart" by a horse.  He denied any current 
nightmares or flashbacks.  He was not able to describe any 
avoidance of things or other symptoms.  The examiner 
indicated that he had a likely delusional disorder.  Past 
diagnoses of depression and anxiety disorders were noted, but 
the examiner stated there was no current evidence of the 
presence of those disorders.  Delusions of persecution by VA 
predominated all conversation with the veteran.  The Axis I 
diagnoses were:  Rule out delusional disorder; history of 
anxiety disorder; history of depressive disorder; history of 
being diagnosed as schizophrenic, with a notation that he had 
a deficient personality when discharged from the service in 
the 1950's.  He was given an Axis II diagnosis of personality 
disorder, not otherwise specified.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board notes that the physician who conducted 
the psychiatric examination of the veteran in August 2000 
stated that he had reviewed the entire claims file.  This 
included review of the statement from the chief of psychiatry 
at the VA satellite clinic in Appleton, Wisconsin, in 1999.  
The examiner indicated that while the veteran might have been 
exposed to traumatic events, he did not exhibit a symptom 
picture that would warrant the diagnosis of PTSD.  The record 
shows that the veteran received a tentative diagnosis of PTSD 
in 1999.  That notation was based on the veteran's report of 
incidents in service.  However, the record shows the veteran 
has not provided any specifics that might be helpful in 
documenting the occurrence of either stressful incident he 
refers to.  There is no credible supporting evidence that the 
claimed stressors occurred.  The veteran has not submitted 
any evidence to support the incurrence of the reported 
stressful events.  The only evidence of the claimed stressors 
in this case consists of reports by the veteran.  The 
evidence shows the veteran was not involved in combat.  The 
veteran has provided only limited information and the Board 
finds there is no credible supporting evidence of any claimed 
stressful event in service.  Accordingly, the Board finds 
that the persuasive evidence of record establishes that the 
veteran did not engage in combat with the enemy and there is 
no credible supporting evidence of a claimed inservice 
stressor.  As such, the preponderance of the evidence is 
against the claim of service connection for PTSD and service 
connection is not warranted for that disorder.  

The Board notes that while the veteran himself is competent 
to report symptoms, as a lay person he is not competent to 
advance a theory of medical causation or to offer a 
diagnosis.  38 C.F.R. § 3.159; see also Bostain v. West, 11 
Vet. App. 124, 127 (1998); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, service connection 
for PTSD must be denied.






Aid and Attendance/Housebound

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for regular aid and 
attendance.  See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. § 3.351(a) (2005).

For pension purposes, a veteran will be considered in need of 
regular aid and attendance if he:  (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 
5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(c) (2005).  

The medical evidence of record does not reflect the veteran 
is blind or so nearly blind as to be considered in need of 
regular aid and attendance as defined in the applicable 
regulations.  No examiner has found evidence of blindness.

Also, there is no showing in the evidence of record that the 
veteran is a patient in a nursing home.  

The only remaining basis for an award based on the need for 
regular aid and attendance is under 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, and so forth); inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, requiring care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed when a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not there be 
a constant need.  Determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance must 
be based on the actual requirement of personal assistance 
from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The medical evidence of record shows that the veteran is able 
to attend to the activities of daily living, and the wants of 
nature.  Evidence has not shown the presence of any of the 
factors of Section 3.352 for an award of aid and attendance.  
At the time of the VA examination in August 2000, the veteran 
reported to the examination without assistance from anyone 
else.  The report revealed that he was able to drive a car 
short distances and take a bus.  He was described as 
independent in his activities of daily living.  

Additional evidence includes the report of a March 2003 
outpatient visit in which it was noted the veteran was living 
in his own home.  At the time of a May 2003 visit, he was 
still living at home.  It was noted he used a wheeled walker 
because of chronic right leg pain.  He did not drive, but had 
had no falls.  He stated he was doing well at home.  

Further, at the time of an August 2003 visit, the veteran 
denied weakness, dizziness, loss of balance, or any falls.  
He indicated there had been no change in his ability to care 
for himself.  He described a decreased ability to perform 
chores.  However, it was indicated there were no health 
problems that impacted on his ability to live at home.

In view of the foregoing, the Board finds that the criteria 
for entitlement to special monthly pension by reason of being 
in need of aid and attendance are not met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.351, 3.352. 

Housebound

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 
38 U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated at 100 percent disabling under 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17) the 
veteran:  (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if he is institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities that result in confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351(d).  

The provisions of 38 C.F.R. § 3.351(d) require that the 
veteran have a single disability rated as 100 percent 
disabling.  The veteran's primary disability is heart 
disease, which is rated as 60 percent disabling.  There is no 
showing in the medical evidence that the veteran warrants the 
assignment of a 100 percent rating for his heart disease.  
Diagnostic Code 7005 provides a 100 percent schedular rating 
for heart disease during and for six months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock and the like.  Also, a 100 percent rating 
is for assignment after six months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded.  
38 C.F.R. § 4.104, Code 7005.  There is no medical evidence 
showing that the veteran qualifies for a 100 percent rating 
for his heart disease  As the veteran does not have a 
disability ratable as 100 percent disabling, he cannot 
qualify for special monthly pension by reason of being 
housebound.

In addition, the Board notes that the medical evidence of 
record reveals that the veteran is able to leave his home.  
There is no evidence of record showing that he is 
substantially confined to his dwelling and the immediate 
premises. 

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being 
housebound are not met.  The preponderance of the evidence is 
against the claim and that claim is therefore denied.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.351, 3.352.


ORDER

Service connection for PTSD is denied.

Special monthly pension based on the need for regular aid and 
attendance of another person or on account of being 
housebound is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


